OSBORNE, Judge
(dissenting).
If the chancellor abused his discretion, then our chancellors must have precious little discretion. The practice of this court *612in reversing trial courts in divorce and alimony cases is deplorable. It only serves to destroy the confidence of the people in their judicial system and embarrasses the members of the trial bench when they are honestly and conscientiously attempting to do justice between the parties before them. The trial judge is always in a better position to know where equity lies in matters of this nature than are we. We should be sufficiently tolerant of their ‘ decisions and give them a latitude of judgment commensurate with the office which they hold.
For these reasons and the reasons stated in the dissent in Clark v. Clark, Ky., 425 S.W.2d 745, handed down March 1, 1968, I respectfully dissent.